UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
-------------------------------------------------------
                                                      :
DARWAIN ROUSE,                                        : CASE NO. 5:18-CV-2878
                                                      :
                  Petitioner,                         :
                                                      :
vs.                                                   : ORDER
                                                      :
WARDEN GRAFTON CORR. INST.,                           :
                                                      :
                  Respondent.                         :
                                                      :
-------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

       Pro se Petitioner Darwain Rouse filed this Petition for a Writ of Habeas Corpus under 28

U.S.C. § 2254. He did not assert any grounds for relief in his Petition. Instead, he refers the

Court generally to the Appendix section of his Petition, which contains decisions from various

state court proceedings. Petitioner asserted different claims in each proceeding. Neither the

Court nor the Respondent are obligated to search through exhibits to the Petition to determine

which of these claims, if any, Petitioner intends to assert, the factual basis for each, and what

efforts Petitioner made to exhaust his state court remedies for them. It is Petitioner’s

responsibility to edit and organize his claims and supporting allegations into a manageable

format. Laster v. Pramstaller, No. 08–CV–10898, 2008 WL 1901250, at *2 (E.D. Mich. April

25, 2008) (citing Windsor v. Colorado Dep’t. of Corr., 9 Fed. App’x. 967, 968 (10th Cir. 2001)

(quotation marks omitted)).
       Accordingly, Petitioner is ordered to file, within thirty (30) days of the date of this Order,

an Amended Petition that identifies each ground for relief he intends to assert in this Petition, a

brief explanation of each ground, and the efforts he made to exhaust his state court remedies. He

is notified that if he does not file an Amended Petition within the time period specified above,

the Petition will be dismissed.


       IT IS SO ORDERED.



Dated: January 25, 2019                       s/   James S. Gwin
                                              JAMES S. GWIN
                                              UNITED STATES DISTRICT JUDGE
